DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received on April 27, 2022 is acknowledged and entered.

Status of the Claims
	Claims 1, 3, 6-15 and 18-24 will be examined on the merits.
The claim objections have been withdrawn due to Applicants' amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-15 and 18-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Hort. Environ. Biotechnol. (2013) 54(6):492-500) in view of Kim et al (KR20180009115A Espacenet translation 7 pp.), further in view of Kim 2017 (thesis Determination of Optimal UV Stress Period before Harvest for Maximizing Phytochemical Production of Kale Cultivated in Plant Factories, Seoul National University 2017, pp. 1-31), further in view of Ritchie (USDA Forest Service Proceeding RMRS-P-43 2006, pp. 34-43), further in view of Maxwell et al (Journal of Experimental Botany, Vol. 51, No. 345, pp. 659-668, 2000), and further in view of Lichtenthaler et al (Plant Physiol. Biochem. 38 (2000), 889-895).  
The claims are broadly drawn to a plant cultivation method using ultraviolet (UV) radiation by applying supplemental ultraviolet A lighting treatment to selected plant; measuring maximum quantum yield of selected plant; determining cultivation stage of selected plant based on measured quantum yield; a plant cultivation system; and a plant cultivation method using UV radiation by applying supplemental UVA lighting treatment to selected plant and determining stress level of selected plant to increase phytochemical content. 
Lee et al teach phenolic content of sowthistle (Ixeris dentata Nakai, medicinal plant) grown in a closed-type plant production system with UV-A or UV-B lamp (claims 9, 10).  Seeds of sowthistle were germinated at 20°C (temperature controller) 170 µmol/m2/s1 photosynthetic photon flux density (PPFD) by fluorescence lamps and high-pressure sodium lamps, relative humidity of 60% (humidity controller) under 12-h photoperiod where the light source is turned on and off alternately at intervals of 12 hours in growth chamber (p. 493, col. 1, last para.) (claims 11, 14)  The growth chamber includes a bar-type LED consisting of red-blue-white LED chips (p. 493, col. 2, lines 1-4) (blue light source include LED) (claims 15, 20).  The plants were fertilized with modified nutrient solution for lettuce, which would include a controller (p. 493, col. 2, lines 9-15) (claim 13).  UV treatment began 3 weeks after transplantation with UV-A (352 nm) lamps continuously for 7 days (study I).  Growth was measured each day before and after UV-A treatment (p. 493, col. 2 (last para.)  Chlorophyll fluorescence (Fv/Fm) was measured when stress level of plants (third leaf from top) was exposed to UV radiation every day by chlorophyll fluorescence meter, where the maximum fluorescence and minimum florescence were determined by applying a saturating light pulse of (20kHz) of 1100 µmol/m2/s1 PPFD for 3 µs (p. 494, col. 1, 1st para. and Fig. 1) (claims 1, 12, 13, 21, 22, 24).  Total phenolic content (p. 494, col. 1) and antioxidant capacity (p. 494, col.2) were measured.  The sowthistle plants were under stress when treated with UV-A for 7 days resulting in the Fv/Fm value below 0.8 (p. 495, col. 1 bridging col. 2 and Fig. 1).  Total phenolic content after UV-A treatment was higher than the control after 2 days of treatment (p. 496, col. 1).  The antioxidant capacity after UV-A treatment was similar or higher than control and produced 70% higher antioxidants than the control after 3 days of treatment (p. 496, col. 1).  Fig. 3 shows the phenolic content and antioxidant capacity of sowthistle when exposed to UV-A for 7 days.
Lee et al do not teach a plant cultivation method by measuring maximum quantum yield  within a preset range to determine whether to harvest the selected plant and if the maximum quantum yield is outside the preset range or applying additional stress treatment to the selected plant wherein phytochemical content is dependent on the maximum quantum yield of the selected plant and the preset range is a range of maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for the selected plant where the additional stress treatment is using UV light, temperature, water, salt, ozone or combination thereof and altering wavelength, intensity and duration of UV-A.  Lee et al do not teach plant cultivation method according to claim 1 where the maximum quantum yield further comprises acquiring a chlorophyll fluorescence image of selected plant, obtaining value, estimating phytochemical content and determining maximum quantum yield based on estimated phytochemical content.  Lee et al do not teach the preset range of lower limit is 0.6 and upper limit is 0.72 or the preset range has lower limit of 0.68 and upper limit of 0.69.  Lee et al do not teach a plant cultivation system where the controller is adapted to control operations of the plant cultivation chamber, light source, supplemental lighting unit, quantum yield measurement, temperature controller, humidity controller and culture medium supply unit wherein the controller is further adapted to determine cultivation stage of selected plant based on measured maximum quantum yield of selected plant by comparing measured maximum quantum yield of selected plant with preset range where preset range is a range of maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for selected plant, determining harvest of selected plant if the measured maximum quantum yield falls within the preset range, applying additional stress treatment to selected plant if maximum quantum yield is outside the preset range or forgoing applying additional stress and sustaining growth of selected plant until maximum quantum yield of selected plant reaches preset range.  Lee et al do not teach the quantum yield measurement comprising a chlorophyll fluorescence image acquisition apparatus that acquires chlorophyll fluorescence image of selected plant and quantum yield measurement configured to analyze the fluorescence image of selected plant, chamber blocking external light, blue light source, filter filtering only chlorophyll fluorescence, camera photographing and image processor.  Lee et al do not teach a plant cultivation method using UV radiation by applying supplemental UV-A to selected plant; determine the stress characteristics of selected plant to estimate the content phytochemicals of selected plant based on obtained chlorophyll fluorescence value and maximum quantum yield of selected plant, wherein one or more phytochemical is dependent on maximum quantum yield of selected plant based on stress characteristics of selected plant and determining harvest of selected plant and if the measured maximum quantum yield falls within a preset range where the preset range is maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for selected plant by applying additional stress or forgoing additional stress treatment.    
Kim et al teach a method and a plant system for culturing Brassica oleracea var. acephala (kale a leafy vegetable) (claim 10) with enhanced active ingredients by applying UV stress.  UV-A wavelength is 335 to 365 nm [0009].  Applying UV stress may enhance active ingredients such as phenolic compounds, flavonoids and the like [0011] (claim 9).  The UV stress may be irradiated for 1-5 days, 1-4 days, 1-3 days, 1-2 days, or 1 day immediately before harvesting [0016] (claims 1, 21-23).  The culture conditions for kale in an enclosed plant system (claim 13, 18) are controlled temperature of 20 to 25° C, humidity of 50 to 70%, and light period of 10 to 16 hours [0017]-[0018] where the light source is turned on and off alternately at intervals of 12 hours which is within the range of 10 to 16 hours (claim 14).  These would include light source, temperature controller and humidity controller.  Supplemental fluorescent light was used at the light environment [0023] (claim 21).  Mixed lights of red light, wavelength 660 nm, blue light, wavelength 380,460 nm and white light color temperature 6300 K were mixed at various ratios [0024].  The kale may be grown in a hydroponic cultivation system which may include a culture medium supply unit [0017] (claims 1, 13).  There was a slight decrease in Fv/Fm value when the value was determined by chlorophyll fluorescence using chlorophyll fluorescence and estimating phytochemical content of the kale and determining the maximum quantum yield [0028] (claims 1, 6, 21, 24).  UV-A of 23.7 W/m2 stress kale had a phenolic compound content increase of 10% higher than the control [0029] and Fig. 2 (claim 1).  UV-A stress of 7.9 or 15.8 W/m2 on the first day showed and antioxidant capacity about 30% higher than control [0029].  The antioxidant capacity with the UV-A stress kale was about 30% higher than the control [0029] (claim 24).
Kim 2017 teach determining maximum phytochemical production under UV stress before harvesting kale in plant factories.  Plants were grown under LEDs and supplemented with UV-B lamps for 4 h/day (p. 5).  Chlorophyll fluorescence, total phenolic content and total phenolic content in leaves were analyzed at 38, 40 and 42 day after transplanting under different UV-B intensities (p. 5 and Fig. 1) (claim 13).  Chlorophyll fluorescence was measured on the third leaf from the top when exposed to UV-B lamps (p. 6).  Measurement of Fo and Fm was obtained by saturated light pulse of 800 mmol m-2s-1 (p. 6).  Chlorophyll fluorescence image analysis was used to determine the stress level in plants under UV-B stress with a chlorophyll fluorescence image analyzer and actinic light by pair of blue LED panels and a charge-couple device camera (p. 6) (claims 6, 18, 19, 20).  Fv/Fm values were lower when the UV-B light was higher (p. 9).  When plants were exposed to UV-B the Fv/Fm values dropped below 0.8 (p. 10).  The longest UV-B stress showed a continuous low value of Fv/Fm when compared to the control (p. 10).  Fig. 3 shows the changes is chlorophyll fluorescence at different UV-B stress treatment.  Secondary metabolite were enhanced with longer UV-B stress.  Total phenolic content (TPC) and antioxidant capacity increased at T5 (5 days before harvest) compared to the control (p. 11 and Fig. 5).  
Ritchie teach the Fv/Fm of 0.6 is the low end and maximum level is 0.83 (p. 37, col. 1 bridging col. 2 and Table 1) (claims 7-8).  The normal range or preset range is 0.7 to 0.8 for seedlings (p. 41, col. 2, 3rd para.) (claim 21).  The Kautsky and PAM fluorometers include light source, two filters, photosensor and fiber optic cable (p. 36, col. 2) (claim 19).  Fig. 3 shows a diagram of a typical chlorophyll fluorometer with microprocessor connected to the laptop pc and light source, photosensor and filters (claims 18, 19).
	Maxwell et al teach the practical use of chlorophyll fluorescence.  The optimal values of Fv/Fm is around 0.83 for most plant species (p. 662, col. 1, 2nd para.)  Values lower than 0.83 are when plants are under stress (p. 662, col. 1, 2nd para.)  The advantage of fluorescence measurement is the ease in determining plants tolerance to environmental stresses (p. 665 bridging p. 666).  Fv/Fm is the measure of intrinsic or maximum efficiency of PSII.  The maximum quantum yield of PSII is Fv/Fm = (Fm-Fo)/Fm (Table 1 and p. 662, col. 1) (claim 24).
	Lichtenthaler et al teach chlorophyll fluorescence imaging system to detect water stress in plants.  A blue light source is used to induce fluorescence of the plant (p. 890 at 2.2) (claim 19).  A filter can be used to show the fluorescence images (p. 894 at 4.3, col. 2 and Fig. 1) (claim 19).  A CCD camera was used to detect chlorophyll fluorescence and the image was store in an image processor system (p. 894 at 4.3, col. 2 and Fig. 1) (claims 18, 19, 21).  The chlorophyll fluorescence imaging can measure the chlorophyll and carotenoid contents in green bean leaves (p. 890 at 2.1 and Table I) (claims 19, 21).
	It would have been obvious to combine the teachings of Kim 2017 of determining the maximum phytochemical content in plants with chlorophyll fluorescence because Lee et al and Kim et al teach using UV-A irradiation to improve phytochemicals in plants.  Lee et al teach UV-A irradiation showed high biomass and antioxidant phenolic compounds (p. 498, col. 2, last sentence).  Kim et al teach that on the second day of applying UV-A stress to kale the 10% higher phenolic content when compared to the control by chlorophyll fluorescence ([0028]-[0029] and Fig. 2).  A person of ordinary skill in the art would have found it obvious to combine the teachings of Lee et al and Kim et al with the teachings of Kim 2017 because an ordinary skilled artisan would have recognized the use of chlorophyll fluorescence to determine the range depending on the phytochemical content range of the plant and would have known how to do so.  Lee et al had shown in Fig. 1 the UV-A treatment of Fv/Fm ratio after 7 days of treatment.  The person of ordinary skill in the art would further have predicted that the combination applying supplemental UV-A light treatment to selected plant and measuring the maximum quantum yield depending on the phytochemical content of selected plant is higher than the average yield and then harvesting the selected plant with high phytochemical content and if the phytochemical content is not within a certain range then it would have been obvious to continue applying stress to the selected plant until the desired phytochemical content.  If the Fv/Fm ratio shows that the plant is under stress at day 7 in Fig. 1, then the antioxidant capacity and total phenolic content should increase as shown in Fig. 3 at day 7 of Lee et al.  Although Kim 2017 does not specifically teach UV-A, Lee et al and Kim et al taught similar methods of determining the maximum quantum yield by applying UV-A and UV-B stress to plants to increase phenolic compound and antioxidant activity.
	The person of ordinary skill in the art would have had reasonable expectation of success in using chlorophyll fluorescence to measure the phytochemical content where the preset range is the range of maximum quantum yield values that correspond to phytochemical content range of selected plant that is higher than the average value of selected plant of Ritchie where the 0.6 is considered the stress value of a plant or anything below 0.83 is when a plant is going through stress as cited by Maxwell.  Lee et al and Kim et al teach the use of chlorophyll fluorescence to determine when to harvest the selected plant with high phytochemical content and Kim 2017 teach when to apply UV-B intensity to improve secondary metabolite with Fv/Fm values.  Lee et al teach that the Fv/Fm ratio of sowthistle decreased when exposed to UV-A after day 3 (Fig. 1) and the phenolic content and antioxidant capacity increased as the days progress to the 7th day (Fig. 3).  The skilled artisan would have motivated to apply additional stress with UV-A to increase phenolic content and antioxidant capacity when needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the methods of Lee et al, Kim et al, Kim 2017, Ritchie and Maxwell et al to include a further step of a plant cultivation system with a chlorophyll fluorescence image as taught in Lichtenthaler et al because Lichtenthaler et al taught that chlorophyll fluorescence image system can detect stress in plants.  The skilled artisan would have been motivated to use the chlorophyll fluorescence image system because Lee et al and Kim et al both measured Fv/Fm and would have used a chlorophyll fluorescence system to determine the amount stress knowing that phenolic content in plants increase under stress. Lichtenthaler et al used the chlorophyll fluorescence image system to detect the chlorophyll and carotenoid content in the green bean leaf under stressed condition (p. 890 at 2.1 and Table I).  Kim 2017 teach when to measure the maximum amount of phytochemical content when under stress with the chlorophyll fluorescence.  Ritchie discloses the normal Fv/Fm range is between 0.700 and 0.830 (Table 1).  Ritchie also noted that researches found the chlorophyll fluorescence could be used to determine stress in plant quickly and easily (p. 34, Introduction).  Maxwell et al state that fluorescence measurement may be easily used in the field to determine information to NPQ, electron transport rates, quantum efficiency and photoinhibition in response to light, temperature, and other environmental stress (p. 666, lines 3-10).  
Although none of the references specifically teach applying additional stress treatment by altering the wavelength, intensity and duration of UV-A (claim 1).  It would have been obvious to apply additional stress because Kim et al states the UV irradiation acts as a stress inducer to kale plants [0028].  Lee et al state that environmental stresses to plant can be used to increase secondary metabolites including polyphenolic compounds (p. 492, col. 2).  By measuring the maximum quantum yield values and determining what stage the plant is by its value, then a person can conclude that the plant is under stress because its value is outside the preset range.  The stress level value would be anything above 0.830 and anything below 0.700 (Ritchie Table 1).
Although none of the references specifically teach preset range las lower limit of 0.6 and upper limit 0.72 (claim 7) or lower limit 0.68 and upper limit 0.69 (claim 8), one of skilled in the art would be motivated to adjust maximum quantum yield value because Ritchie noted that 0.60 is not necessarily low enough to cause significant stress on a plant (p. 37, col. 2).  Kim et al also state that phenolic compound, flavonoid and antioxidant activity maybe enhanced when UV stress is applied [0011] and [0029].  It would appear that different plant species may go through different levels of stress, for example, Lee et al show the increase in total phenolic content and antioxidant capacity increased between day 5 and day while the Fv/Fm ratio was below 0.80 (Figs. 1 and 3).  With regard to Kim et al, the Fv/Fm ratio 7.9 showed a 10% increase in phenolic compound than the control [0029].  
Although none of the references specifically teach determine cultivation stage of selected plant based on measured maximum quantum yield of selected plant by comparing measured maximum quantum yield of selected plant with preset range where preset range is a range of maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for selected plant, determining harvest of selected plant if the measured maximum quantum yield falls within the preset range, applying additional stress treatment to selected plant if maximum quantum yield is outside the preset range or forgoing applying additional stress and sustaining growth of selected plant until maximum quantum yield of selected plant reaches preset range, it would have been obvious to use the Fv/Fm ratio, if the UV-A treatment shows a decrease at day 7 (Lee et al at Fig. 1) then the antioxidant capacity and total phenolic content should increase at day 7 as shown in Fig. 3 of Lee et al.  The chlorophyll fluorescence meter would determine the maximum quantum value of the plant and that value would correspond with the phytochemical content.  A person skilled in the art could determine if the plant is ready to be harvest or continue with the stress treatment.
Although none of the references specifically teach a plant cultivation method using UV radiation to determine the harvest of the selected plant; applying additional stress treatment or forgoing to apply the additional stress treatment and sustaining growth of the selected plant until maximum quantum yield of selected plant reaches preset range.  As stated above, measuring the maximum quantum yield values and determining what stage the plant is by its value, a person skill in the art can determine when to harvest, apply additional stress treatment or forgoing to apply additional stress treatment and sustain growth of selected plant until maximum quantum yield reaches within the preset range.
Although none of the references specifically teach the plant cultivation method of claim 21 where the content of one or more phytochemicals is dependent upon the maximum quantum yield of the selected plant; determining when to harvest if the measured maximum quantum yield falls within a preset range where the preset range is the maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value of selected plant; and additional stress further comprises applying stress treatment using UV light and using temperature, water, salt, ozone, or combination thereof (claim 22).  The additional stress treatment further comprises altering wavelength, intensity and duration of UV-A (claim 23).  A person skill in the art could have adjusted the additional stress by measuring the Fv/Fm if needed to the selected plant by determining the optimal level of phytochemical content in the plant because Lee et al noted that at day 7 treatment UV-A showed higher total phenolic concentration (p. 496, col. 1 and Fig. 3).  Kim et al teach that the UV stress may be irradiated for 1 to 5 days, 1 to 4 days, 1 to 3 days, or 1 to 2 days which is additional stress when it is more than one day.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention.  Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made as evidenced by the cited references.

Response to Arguments
Applicants' arguments filed April 27, 2022 have been fully considered but they are not persuasive. 
Applicants argue that none of the cited art teach a preset range of “a range of maximum quantum yield values that is predetermined to correspond to a phytochemical content range of the selected plant which is higher than an average value thereof for the selected plant” and determining whether to harvest or sustain growth of selected plant based on and using the preset range (p. 12 of remarks).
This argument is not found persuasive because Lee taught measuring the Fv/Fm when leaves started to decrease at 3 hours of UV-A treatment.  The measurement disclosed higher phenolic concentration after 5 days of UV-A treatment.  Thus, it would have been obvious to harvest the kale when the phenolic level is high.  Kim taught a method and a plant system for culturing Brassica oleracea var. acephala with enhanced active ingredients by applying UV stress prior to harvesting [0027].  UV-A stress at 7.9 or 15.8 W/m2 of kale had phenolic compound content of about 10% higher than the control on the first day and second day [0029].  Kim 2017 taught when to measure the maximum amount of phytochemical content when under stress with the chlorophyll fluorescence.  Ritchie taught that Fv/Fm range for Douglas fir seedlings starts at 0.60 and climbed to 0.80 but the 0.60 is not low enough to show stress (p. 37, col. 2).  Claim 1 does not limit to the preset range of 0.6 to 0.72 for kale and ice plants.  Furthermore, the claim is drawn to any plant and the specification shows the preset range for kale (Tables 1-5).  Ritchie also noted that researchers found the use of chlorophyll fluorescence could determine stress in plant quickly and easily (p. 34, Introduction).  Maxwell taught that fluorescence measurement is accepted and widely used and can be used to determine the amount of stress in plants (p. 665 bridging p. 666).  These stress in plants could be for example UV-A treatment.  Lichtenthaler taught chlorophyll fluorescence imaging system to detect water stress in plants.  Thus, it would obvious to measure the maximum quantum yield when kale plants are treated with UV-A because chlorophyll fluorescence is easy to use and provide quick results that could detect high levels of phytochemical content in kale.
Applicants argue that Lee, Kim, Kim 2017, Ritchie and Maxwell individually or in combination teach the impact of UV stress on plant such as changing Fv/Fm ratio or phenolic compound content and do not teach using the claimed preset range predetermined to correspond to higher than average value of phytochemical content range of selected plant to determine whether to harvest or sustain growth (p. 12 of remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ritchie taught a normal range of Fv/Fm of about 0.7 to 0.830 (Table 1).  Knowing the normal Fv/Fm range is about 0.7 to 0.830 then anything below of above would cause stress to a plant.  Lee and Kim both taught the UV-A stress treatment induced phenolic compounds of kale.  Then it would have been obvious to measure the Fv/Fm of kale when UV-A is applied to determine when would be the best time to harvest the kale with high phenolic compound.  As stated above, the preset range limitation of 0.6 to 0.72 for kale and ice plants is not claimed in claim 1.  Kim 2017 teach determining maximum phytochemical production under UV stress before harvesting kale in plant factories.  Maxwell et al teach the practical use of chlorophyll fluorescence.
Applicants argue that the assertion in the Office Action at pp. 8-10 correspond to improper reconstruction of the cited references based on knowledge from the applicants’ disclosure and not based on knowledge within the level of ordinary skill in the art at the time of the claimed invention and cites MPEP 2145 X (p. 12 of remarks). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Lee and Kim taught applying UV-A to plants would increase phenolic compounds by measuring Fv/Fm.  It would have been obvious to harvest the plants when the phenolic compound is at its highest level.  Ritchie taught a normal range of Fv/Fm of about 0.7 to 0.830.  Maxwell et al teach the practical use of chlorophyll fluorescence.  With regard to MPEP 2145 X D, it states, “prior art must be considered in its entirety, including disclosures that teach away from the claims.”
Applicants argue that none of the cited references suggest quantifying the preset range which is correlated to higher than average value of phytochemical content of selected plant (p. 13 of remarks).
This argument is not found persuasive because as stated above the rejection is based on a combination of references Lee, Kim, Kim 2017, Ritchie, Maxwell and Lichtenthaler.  Claim 1 does not disclose the preset range of 0.6 to 0.72 for kale and ice plants.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661